DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 5/3/2022. 
Claims 1-14,16-20 and 22 are pending.  Claims 10-14 and 16-20 are withdrawn.  Claim 22 is new.  Claim 1 is amended.  Claim 21 is cancelled.
The rejections of Claims 1-9 and 21 under 35 USC 112(b) as being indefinite are withdrawn in view of Applicant’s amendments. 
Claims 1-7 and 9 stands rejected under 35 USC 102(a)(1)/(a)(2) as being anticipated by US 2016/0276056 (US ‘056).
Claims 1-9 stand rejected under 35 USC 103 as being obvious over US ‘056 in view of US 2016/0236408 (US ‘408). 
Claim Interpretation
With respect to the newly added limitations in Claim 1 requiring a first and second printed state being defined as a pre and post solvent state of the printed composition respectively, the Examiner notes that it is unclear, per the 112 rejection detailed below, whether the claim requires both the intermediate product in a first state i.e. pre-solvent form as well as the finished product in a second state i.e. post-solvent form as the material appears to undergo changes in its physicochemical properties, namely, its electrical conductivity and relative weights of components change.  Therefore, is it unclear whether the claim is directed to two different and blended compositions of matter due to their physical/chemical differences or one composition of matter undergoing physical and chemical state changes. It is unclear to the Examiner which form is required to meet the claimed limitations and, for purposes of examination, the Examiner will construe prior art teachings that read on either state of the composition claimed to read upon the instant claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires both the intermediate product in a pre-solvent form as well as the finished product in a post-solvent form as the material appears to undergo changes in its physicochemical properties, namely, its electrical conductivity and relative weights of the components. Therefore, is it unclear whether the claim is directed to two different and blended compositions of matter due to their physical/chemical differences or one composition of matter undergoing physical and chemical state changes.
Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,9 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0276056 (US ‘056). 
As to Claim 1, US ‘056 discloses a composite of graphene and polylactic acid that can be produced from a solid solution of polymer, graphene, dispersing agent and solvent and the resulting composite can be formed into fibers that are 3D printed into structures wherein the graphene materials are uniformly dispersed into the polymer (para. 0145). 
However, US ‘056 fails to disclose the process steps of soaking a 3D printed composite of the polymer and conductive material in a solvent, dissolving a percentage of polymer and subsequently increasing the weight percentage of conductive material in the composite and thus increasing the conductivity over the conductive composite filament.
As to the difference, the Examiner notes the Claim Interpretation summarized above and insofar as the prior art material and the claimed material contain the claimed components wherein the conductive material is uniformly dispersed in the composite, the Examiner construes the prior art as meeting the claim limitations in either its first or second printed state. 
As to Claim 2, US ‘056 discloses that additional conductive fillers such as carbon black can be used with the graphene to enhance conductivity of the composite for electrode applications (para. 0169). 
As to Claim 3, see discussion of Claim 1 above. 
As to Claims 4-5, see discussion of Claim 1 above in regards to the process step of soaking in solvent. 
As to Claim 6, US ‘056 discloses ABS (acrylonitrile-butadiene-styrene) polymers (para. 0145). 
As to Claim 7, US ‘056 fails to disclose the use of electrolysis treatment step.
As to the difference, refer to discussion of Claim 1 above in regards to product by process claims. 
As to Claim 9, US ‘056 fails to disclose the use of solvent soaking step wherein the solvent is water. 
As to the difference, refer to discussion of Claim 1 above in regards to product by process claims. 
As to Claim 22, see discussion of Claim 1 above as well as Claim Interpretation section above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘056 in view of US 2016/0236408 (US ‘408).
As to Claim 1, in the alternative to the 102 rejections above, US ‘056 is relied upon as discussed in 102 rejection, however, US ‘056 fails to disclose the process steps of soaking a 3D printed composite of the polymer and conductive material in a solvent, dissolving a percentage of polymer and subsequently increasing the weight percentage of conductive material in the composite and thus increasing the conductivity over the conductive composite filament.
As to the difference, it would have been obvious to one of ordinary skill in the art to understand the prior art composite would be structurally similar to the instantly claimed composite as the claims are interpreted as being either in the first or second printed state. 
As to Claims 2-7,9 and 21, see discussion in 102 rejection above. 
As to Claim 8, US ‘056 fails to disclose the use of polyvinyl alcohol as the polymer in the composite. 
As to the difference, US ‘408 discloses a 3D printing process whereby ABS, polylactic acid or polyvinyl alcohol can be used as starting materials to make 3D printed parts (para. 0006). 
It would have been obvious to substitute the ABS or polylactic acid of US ‘056 with the polyvinyl alcohol of US ‘408 as substitution of art recognized equivalents is within the level of the ordinarily skilled artisan. 
As to Claim 22, see discussion of Claim 1 and Claim interpretation above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 5/27/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762